Citation Nr: 0836226	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-10 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 of June 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision by which the RO, in 
pertinent part, denied entitlement to the benefit sought 
herein.  

In August 2008, the veteran testified at a hearing before the 
undersigned.


FINDING OF FACT

The available evidence is in relative equipoise as to whether 
the veteran's currently-diagnosed low back disorder had its 
onset during his active duty service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
his low back disorder was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background 

In November 1972, the veteran fell off a pier.  Despite a 
prescription for muscle relaxants, he was unable to sit or 
stand for long periods.  In April 1973, chronic lumbosacral 
sprain secondary to trauma was diagnosed.  In May 1973, 
symptoms of intermittent back pain without relief were 
indicated.  On discharge, no low back disorder was noted.  

In 1984, the veteran complained of lumbosacral pain having 
its onset following a work-related incident.

In October 1994, the veteran sustained a work-related injury 
pursuant to a fall.

A May 2004 magnetic resonance imaging of the lumbar spine 
revealed central disc herniation impinging upon the 
subarachnoid space as well as desiccation of the disc with 
bulging of the disc at L5-S1.  

On February 2005 VA fee-basis examination, the veteran 
reported low back pain since 1973.  Objective examination 
revealed no muscle spasm, no ankylosis, and no radiating pain 
on movement.  The examiner diagnosed lumbar strain.  An 
addendum to the examination report indicated a diagnosis of 
degenerative disc disease with lumbar radiculitis.  

In a May 2007 report, B. Nedry, D.C. indicated that she had 
reviewed the veteran's service medical records and examined 
the veteran.  The physical examination showed reduced lumbar 
spine motion with pain radiating into the left leg.  Dr. 
Nedry indicated that after reviewing the medical history and 
treating the veteran for a number of years, she concluded 
that the veteran's current low back disorder stemmed from his 
1972 in-service injury.  

In July 2007, the veteran underwent a VA orthopedic 
examination.  In the examination report, the examiner 
indicated that he reviewed the record in its entirety.  The 
examiner noted that a recent nerve conduction study revealed 
chronic left S1 radiculopathy and chronic left L4 
radiculopathy.  Recent X-ray studies showed moderate-to-
severe degenerative disc disease at L5-S1 with loss of disc 
space.  Following a physical examination, the examiner 
diagnosed moderate-to-severe degenerative disc disease at L5-
S1.  The examiner opined that no chronic condition arose from 
the in-service low back injury.  He explained that no 
disability was noted at discharge from service and that no 
treatment of the low back was noted between 1973 and 1984 and 
that there was no evidence of a relationship between the in-
service injury and the current low back disability other than 
the May 2007 letter from a chiropractor.  The report reflects 
that the VA examiner is a physician's assistant.

Analysis

The opinions regarding the origins of the veteran's current 
low back disability are contradictory.  The VA physician's 
assistant explained quite convincingly that the lack of a 
back problem at separation coupled with the gap in time 
between the last in-service back-related complaint and the 
next mention of the back many years later tended to prove a 
lack of nexus between an in-service injury and the current 
state of the low back.  Indeed, the lapse in time between an 
in-service injury and the time the medical evidence indicates 
the veteran first sought post-service care weighs against a 
veteran's claim.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  

In contrast to the views expressed by the VA examiner, the 
opinion of Dr. Nedry, while based on a review of the service 
medical records, is cursory and unsubstantiated.  
Nonetheless, the Board finds no reason to view the 
chiropractor's opinion as suspect or lacking in credibility.  
Thus, in comparing the medical opinion of the VA physician's 
assistant and that of the private chiropractor, the Board 
finds that they are at least of equal weight.  The evidence 
being in relative equipoise, the veteran must prevail.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disorder is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


